DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of claims 1 and 11 that “Disclosure cannot be found in Narayanan for ‘a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores, wherein each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core, each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire, and each of the plurality of routers includes a plurality of transmission gates,’ as claimed”. Page 7 of Applicant’s reply.
Examiner notes that neither claim 1 nor claim 11 recites “each of the plurality of routers includes a plurality of transmission gates” as asserted by Applicant. Claim 1 recites, in relevant part, “a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores, wherein each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core, each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire”. Claim 11 recites, in relevant part, “receiving a signal at a router via a plurality of signal wires; selectively routing, by the router, the signal from at least one signal wire to a neural core; and selectively routing, by the router, a signal from the neural core to the plurality of signal wires”.
Narayana teaches an “architecture is composed of a large number of identical array-blocks connected by a flexible routing network”. Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph. This routing networks comprises a plurality of signal wires and performs the following functions: interconnecting the various array-blocks (i.e. neural cores) to implement multi-layer neural networks; conveying chip inputs from the edge of the chip to the array-blocks; and conveying chip outputs from the array-blocks to the edge of the chip. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs, and Fig. 2. That is, the routing network (i.e. a router) receives signals (e.g. intermediate neural network values, chip inputs, chip outputs) via a plurality of signal wires and selectively routes the signals both to and from the array-blocks (i.e. neural cores). Therefore, Narayana teaches “receiving a signal at a router via a plurality of signal wires; selectively routing, by the router, the signal from at least one signal wire to a neural core; and selectively routing, by the router, a signal from the neural core to the plurality of signal wires” as recited in claim 11. 
Claim 1, as noted above, recites language similar to claim 11. However, claim 1 additionally recites that the functionality is performed by “a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores, wherein each of the plurality of routers is adapted to [perform the selective routing detailed above].” As can be seen in Fig. 2 of Narayana, the routing network comprises a plurality of components at the intersection of columns and rows of the architecture. These components provide “flexible connection from the ‘South side’ of any single column to the ‘West side’ of any single row”. Narayanan at “Generic architecture for on-chip learning” section, 2nd paragraph. Therefore, the routing network comprises a plurality of components (i.e. routers) at these intersections that perform the necessary routing in the two dimensions/directions of the architecture. As discussed above and further illustrated in Fig. 2 of Narayana, the routing network conveys data to and from the neural cores and, therefore, the routing network components are each coupled to at least one neural core. Therefore, Narayanan teaches “a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores, wherein each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core, each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire” as recited in claim 1. It appears to the examiner that the applicant intends for the “plurality of routers” to be read as comprising particular components or a specific architecture. However, as discussed above, claim 1 only requires a plurality of routing components – regardless of their composition – that perform the recited functionality. If applicant intends the “plurality of routers” to be read as requiring particular components or a specific architecture (e.g. a plurality of transmission gates), then the claims should be amended to require such a reading.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al., “Toward on-chip acceleration of the backpropagation algorithm using nonvolatile memory” (herein Narayanan).
Regarding claim 1, Narayanan teaches a system comprising: 
an array of neural cores having at least one dimension, wherein each of the neural cores comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of synapses, each of the synapses operatively coupled to one of the plurality of input wires and one of the plurality of output wires [An array of array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details]; 
a plurality of signal wires, wherein at least one of the plurality of signal wires is disposed along each dimension of the array of neural cores [The chip comprises row and column wires. See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption]; and 
a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores [The system comprises a routing network (i.e. a plurality of routers) coupled to the array blocks (i.e. neural cores) and the row/column wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption. The routing network comprises a plurality of routing components (each of which is a router) each coupled to the array blocks (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption], wherein 
each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core [The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], and 
each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions].

Regarding claim 11, Narayanan teaches a method comprising: 
receiving a signal at a router via a plurality of signal wires [The routing network receives inputs on the mesh wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; 
selectively routing, by the router, the signal from at least one signal wire to a neural core [The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; and 
selectively routing, by the router, a signal from the neural core to the plurality of signal wires [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], wherein 
the neural core comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of synapses, each of the synapses operatively coupled to one of the plurality of input wires and one of the plurality of output wires [Array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details], and 
the plurality of signal wires are disposed along each dimension of an array of neural cores comprising the neural core [The chip comprises row and column wires (i.e. along each dimension) connecting the mesh of array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption].

Regarding claims 2 and 12, taking claim 2 as exemplary, Narayanan teaches the system of claim 1, wherein the array of neural cores has two dimensions [The array is a two-dimensional array. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 3 and 13, taking claim 3 as exemplary, Narayanan teaches the system of claim 1, wherein one signal wire corresponds to each of the plurality of input wires of the neural cores and one signal wire corresponds to each of the plurality of output wires of the neural cores [Each of the row and column wires (i.e. signal wires) corresponds to the West side wires (i.e. plurality of input wires) and South side wires (i.e. plurality of output wires), respectively of each array block (i.e. neural core). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 4 and 14, taking claim 4 as exemplary, Narayanan teaches the system of claim 3, wherein the signal wires are disposed in a plane parallel to the neural cores [The row and column wires (i.e. signal wires) run north/south and east/west, which parallel (and inherently in a plane) to the north/south and east/west orientation of the array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 5 and 15, taking claim 5 as exemplary, Narayanan teaches the system of claim 3, wherein the plurality of signal wires are disposed in a mesh [The column and row wires/lines are in the form of a mesh. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 6 and 16, taking claim 6 as exemplary, Narayanan teaches the system of claim 1, wherein each of the plurality of routers is adapted to selectively bypass its coupled neural core [The routing network is adapted so that the inputs and outputs are directed to only a small subset of the array blocks (i.e. neural cores), thereby bypassing other coupled neural cores. Narayanan at “Generic architecture for on-chip learning” section, 3rd paragraph; FIG. 2].

Regarding claims 7 and 17, taking claim 7 as exemplary, Narayanan teaches the system of claim 1, wherein each of the plurality of routers is adapted to transmit a signal in two directions along the at least one signal wire [The routing network receives input and transmits output in different directions during forward propagation and backpropagation, respectively, on the same path (i.e. wires). See Narayanan at FIG. 2 and “Backpropagation of errors” section, 1st paragraph].

Regarding claims 8 and 18, taking claim 8 as exemplary, Narayanan teaches the system of claim 1, further comprising a plurality of digital buffers, each of which is operatively coupled to one of the plurality of routers, wherein each of the plurality of digital buffers is adapted for signal restoration [Each array block (i.e. neural core) comprises a plurality of local bit storage (i.e. digital buffers) that are used later during weight update (i.e. signal restoration). Narayanan at FIG. 3 and 4 and captions].

Regarding claims 9 and 19, taking claim 9 as exemplary, Narayanan teaches the system of claim 1, wherein the synapses of the plurality of neural cores are configured as a trained neural network [The array, including the synapses, are for training/implement a neural network.  Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 10 and 20, taking claim 10 as exemplary, Narayanan teaches the system of claim 1, wherein a first direction along the signal wires corresponds to forward propagation and a second direction along the signal wires corresponds to backpropogation [During forward propagation signals arrive at the West side of the blocks (i.e. left to right direction in FIG. 1) and during backpropagation Narayanan at 1st paragraph of “Forward propagation” section and 1st paragraph of “Backpropagation of errors” section; FIG. 2 and 3 and captions].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123